DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 24, 2022, December 17, 2021, June 23, 2021, April 27, 2021, March 23, 2021, and January 26, 2021, are in compliance with the provisions of 37 CFR 1.97.  Regarding the cited “A2” reference noted in the March 24, 2022 IDS, “Office Action on JP 2018-567674”, an incorrect document was submitted and an English version of the cited reference was not attached. Accordingly, the IDSs have been considered by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Drees, US Patent No. 10,389,136 (filed August 25, 2016, hereinafter DREES) in view of Marhoefer, US Patent Application Publication No. 2012/0130556 (filed November 17, 2011, hereinafter MARHOEFER).

1-20. (Canceled)

As per claim 21 (New), DREES teaches of a predictive controller for a building energy system, the predictive controller comprising one or more processing circuits (col. 19, lines 8-30 and col. 20, lines 35-55: using predictive controllers to determine power set points for time steps based on cost and revenue determinants) configured to:
generate a constraint that defines a total electric load to be served by the building energy system at each time step of an optimization period as a summation of multiple source-specific energy components (see fig. 9B and col. 13, lines 14-29: using a predictive controller to ramp up/down system activity during set periods, wherein activity is reflective of resource allocations, optimized to increments of time (e.g., periods)), comprising:
a grid energy component indicating an amount of grid energy to purchase from an
energy grid during the time step (see col. 52, lines 24-36: electricity purchased at a time step, based on the maximum rate of consumption); and
a green energy component indicating an amount of green energy provided by
green energy generation during the time step (see col. 6, lines 4-21, lines 23-34 and col. 52, lines 9-35: green energy provided by [at least] a battery and/or system integrated alternative energy sources, during predetermined periods to offset energy cost and grid allocations);
operate equipment of the building energy system using the values of the source-specific
energy components (see col. 73, lines 48-50: HVAC system and components used to condition areas of a building).
While DREES focuses on the use of a predictive controller for controlling energy sources for set periods, in an effort to optimize cost parameters, the art fails to explicitly address performing an optimization of a predictive objective function subject to the constraint to determine values of the source-specific energy components at each time step of the optimization period.

resources based on a hierarchical value based method, wherein energy resources are available to components based on the level and allocated consumption of component resources (see par. 30, 57 and 60).  As a means for optimizing energy use coinciding with both green and grid resources, the reference utilizes predictive factors and algorithms maximizing power and generating a scalable technique for providing an efficient distribution of power in consideration of aggregate constraints and time allocations (see 13, 27 and 30-31)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of MARHOEFER's system/method of using predictive factors and algorithms subject to constraints, with DREES's system/method of optimizing the use of green/alternative energy sources, to optimize the use of green energy resources throughout a system by maximizing the use of energy resources based on component priority and consumption determinants.

As per claim 22 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the predictive controller of Claim 21, wherein the source-specific energy components further comprise a battery energy component indicating an amount of electric energy to store in a battery or discharge from the battery during the time step (see col. 20, lines 35-55 and col. 64, line 56 to col. 65, line 45: predictive controller manages storage and discharges states respective of cost, ramping rates and [power] storage thresholds);
wherein operating the equipment of the building energy system using the values of the source-specific energy components comprises operating the battery to store or discharge the amount of electric energy indicated by the battery energy component (see col. 19, lines 8-41


As per claim 23 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the predictive controller of Claim 21, wherein the predictive objective function accounts for:
an amount of the grid energy or cost of the grid energy purchased from the energy grid (see col. 52, lines 25-36: cost of electricity purchased at a step from the grid); and
an amount of energy savings or cost savings resulting from discharging stored electric energy during the optimization period (see col. 3, lines 7-10, and col. 23, lines 37-49: storage cost reflected in the discharge rates effective in performance for HVAC equipment during an optimized period).

As per claim 24 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the predictive controller of Claim 21, wherein the one or more processing circuits are configured to:
obtain energy pricing data defining a cost per unit of the grid energy purchased from the
energy grid at each time step of the optimization period (see col. 43, lines 43-62 and col. 48, lines 57-67: load shifting based on energy prices during optimization, wherein utility rates are defined by time periods and the cost per unit with respect to resources used during each period of time; col. 23, lines 22-45, further notes the cost per unit of energy in consideration of battery power); and
use the energy pricing data as inputs to the predictive objective function (see col. 43, lines 43-62 and col. 48, line 57- col., 49, line 25: load switching due to energy pricing data, 

As per claim 25 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the predictive controller of Claim 21, wherein the building energy system comprises HVAC equipment comprising airside equipment and waterside equipment (see col. 41, line 52-66 and col. 48, lines 12-31: water based resources relative to central plants, sub-plants and air handling resources of the HVAC system); and
wherein the predictive objective function accounts for an amount of energy consumed or
cost of the energy consumed by both the waterside equipment and the airside equipment during
the optimization period (see col. 19, line 8-31 and col. 41, line 52-66: predictive controller
manages setpoints in an effort to optimize energy needs, based on energy cost and
consumption determinants).

As per claim 26 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the predictive controller of Claim 25, wherein the one or more processing circuits are configured to:
generate a second constraint that defines the total energy consumption of the HVAC
equipment at each time step as a summation of multiple equipment-specific energy components (see col. 3, lines 12-35: optimal set points may be set for multiple inverters during a time step, whereby estimates can be considered reflective of several energy bound components) comprising:
a waterside energy component indicating an amount of energy consumed by the waterside equipment during the time step (see col. 19, line 8-31 and col. 41, line 52-66: 
one or more airside energy components indicating one or more amounts of energy
consumed by the airside equipment during the time step (see and col. 41, line 52-66 and col. 48, lines 12-31: water based resources relative to central plants, sub-plants and air handling resources of the HVAC system); and
optimize the predictive objective function subject to the second constraint to determine values for each of the equipment-specific energy components at each time step of the optimization period (see col. 19, line 8-31 and col. 41, line 52-66: predictive controller manages setpoints in an effort to optimize energy needs, based on energy cost and consumption determinants).

As per claim 27 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the predictive controller of Claim 26, wherein the one or more airside energy components comprise at least one of:
an air handler unit (AHU) energy component indicating an amount of energy consumed
by one or more AHUs of the building at each time step (see and col. 41, line 52-66 and col. 48, lines 12-31: water based resources relative to central plants, sub-plants and air handling resources of the HVAC system at determined time steps); or
a rooftop unit (RTU) energy component indicating an amount of energy consumed by
one or more RTUs of the building at each time step (see col. 6, lines 49-63: PV fields may be part of rooftop-mounted systems operating under the system at predetermined times).

As per claim 28 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the 

As per claim 29 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the predictive controller of Claim 21, wherein the one or more processing circuits are further configured to determine optimal temperature setpoints for one or more building zones based on the values of the source-specific energy components (see col. 23, lines 58-65 and col. 48, lines 12-32: capturing sensor inputs from various campus/building locals (e.g., temperature, humidity, etc.), and using predictor calculations in optimizing setpoints based on area input).

As per claim 30 (New), DREES teaches of a method of operating a building energy system, comprising:
generating a constraint that defines a total electric load to be served by the building
energy system as a summation of multiple source-specific energy components comprising:
a grid energy component indicating an amount of grid energy to purchase from an energy grid (see fig. 9B and col. 13, lines 14-29: using a predictive controller to ramp up/down system activity during set periods, wherein activity is reflective of resource allocations, optimized to increments of time (e.g., periods)); and
a green energy component indicating an amount of green energy provided by
green energy generation (see col. 6, lines 4-21, lines 23-34 and col. 52, lines 9-35: green energy provided by [at least] a battery and/or system integrated alternative energy sources, during predetermined periods to offset energy cost and grid allocations); and

While DREES focuses on the use of a predictive controller for controlling energy sources for set periods, in an effort to optimize cost parameters, the art fails to explicitly address performing an optimization of a predictive objective function subject to the constraint to determine values of the source-specific energy components at each time step of the optimization period.
Like DREES, MARHOEFER is directed to managing the use of green energy within a system. However, the art further teaches of a system that manages the use of energy
resources based on a hierarchical value based method, wherein energy resources are available to components based on the level and allocated consumption of component resources (see par. 30, 57 and 60).  As a means for optimizing energy use coinciding with both green and grid resources, the reference utilizes predictive factors and algorithms maximizing power and generating a scalable technique for providing an efficient distribution of power in consideration of aggregate constraints and time allocations (see 13, 27 and 30-31)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of MARHOEFER's system/method of using predictive factors and algorithms subject to constraints, with DREES's system/method of optimizing the use of green/alternative energy sources, to optimize the use of green energy resources throughout a system by maximizing the use of energy resources based on component priority and consumption determinants.

As per claim 31 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the method of Claim 30, wherein the multiple source-specific energy components further comprise a 

As per claim 32 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the method of Claim 31, wherein the battery energy component:
adds to the grid energy component and the green energy component when the amount of the electric energy is discharged from the battery during the time step (see col. 19, lines 8-41 and col. 46, lines 9-32: system controllers manage the use of battery power to minimize cost parameters for set time steps/periods, wherein adding to POI (point of interconnection-grid, alternative source and battery connectivity) during periods when ramp rates exceed threshold values and/or system experience unexpected energy disturbances); and
subtracts from the grid energy component and the green energy component when the amount of the electric energy is stored in the battery during the time step (see col. 3, lines 7-10, and col. 23, lines 37-49: storage cost reflected in the discharge rates effective in performance for HVAC equipment).

As per claim 33 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the method of Claim 30, wherein the objective function accounts for:
an amount of the grid energy or cost of the grid energy purchased from the energy grid (see col. 52, lines 24-36: electricity purchased at a time step, based on the maximum rate of consumption); and


As per claim 34 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the method of Claim 30, wherein the objective function accounts for a cost savings resulting from discharging stored energy from a battery during the optimization period (see col. 52, lines 25-36: cost of electricity purchased at a step, resulting from battery discharge in an allocated period of time).

As per claim 35 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the method of Claim 30, wherein operating the equipment of the building energy system using the values of the source-specific energy components comprises:
determining temperature setpoints for one or more building zones based on the values of the source-specific energy components (see col. 24, lines 50-65 and col. 48, lines 12-32: capturing sensor inputs from various campus/building locals, and optimizing setpoints based on area input, reflective of time steps); and 
controlling the equipment using the temperature setpoints (see col. 24, lines 58-65: optimal control calculator used in evaluating temperature constraints, and allocating timed power).

As per claim 36 (New), DREES teaches of a method of operating a building energy system, comprising:

a grid energy component indicating an amount of grid energy to purchase from an energy grid (see col. 52, lines 24-36: electricity purchased at a time step, based on the maximum rate of consumption); and
a green energy component indicating an amount of green energy provided by green energy generation (see col. 6, lines 4-21, lines 23-34 and col. 52, lines 9-35: green energy provided by [at least] a battery and/or system integrated alternative energy sources, during predetermined periods to offset energy cost and grid allocations);
an energy storage component indicating an amount of energy stored by or discharged from energy storage equipment (see col. 3, lines 7-10, col. 20, lines 35-55 and col. 23, lines 37-49: the amount of power from the battery and storage cost reflected in the discharge rates effective in performance for HVAC equipment during an optimized period);
causing the visualization to show the target values of the source-specific energy components for the future time period (see fig. 12-14: visuals depicting values reflective of battery power for set times and determined conditions); and
operating equipment of the building energy system using the values of the source-specific energy components (see col. 73, lines 48-50: HVAC system and components used to condition areas of a building).
While DREES focuses on the use of a predictive controller for controlling energy sources for set periods, in an effort to optimize cost parameters, the art fails to explicitly address performing a predictive control process to determine target values of the source-specific energy components for a future time period.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of MARHOEFER's system/method of using predictive factors and algorithms, with DREES's system/method of optimizing the use of green/alternative energy sources, to optimize the use of green energy resources throughout a system by maximizing the use of energy resources based on operational constraints and consumption determinants.

As per claim 37 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MARHOEFER further teaches of the method of Claim 36, wherein the visualization comprises a plot of the values of the multiple source-specific energy components at a plurality of time steps in the future time period (see fig. 9: visual reflective of seasonal power allotments with respect to steps in time).

As per claim 38 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the method of Claim 36, wherein the visualization further comprises a charge level of energy storage equipment (see fig. 2: visuals reflect battery power and changes with respect to time, as environmental constraints and additional power sources are considered over time).

As per claim 39 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein MARHOEFER further teaches of the method of Claim 36, wherein the visualization further comprises an indication of a heating 

As per claim 40 (New), the combination of DREES and MARHOEFER teaches all of the limitations noted in the base claim(s) as outlined above, wherein DREES further teaches of the method of Claim 36, wherein operating the equipment of the building energy system using the values of the source-specific energy components comprises:
determining temperature setpoints for one or more building zones based on the values of the source-specific energy components (see col. 48, lines 12-32: capturing sensor inputs from various campus/building locals, and optimizing setpoints based on area input); and
controlling the equipment using the temperature setpoints (see col. 48, lines 12-32: capturing sensor inputs from various campus/building locals (e.g., temperature, humidity, etc.), and optimizing setpoints based on area input).
.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The combination of DREES, US Patent No. 10,389,136, and MARHOEFER, US Patent Application No. 2012/0130556, focuses on incorporating green power along with  predictive modeling in minimizing the use of grid power and optimizing overall power use at a facility.  The balance of references cited in the attached PTO Form-892 focus on different techniques used in employing alternative energy resources to power, control and manage energy for optimized HVAC and building systems, with minimal input from traditional grid sources.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/K. B./
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119